TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00422-CV



                                   Jeffrey T. Hanson, Appellant

                                                   v.

               NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
               NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
               NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
              NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
              NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
              NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
              NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
              NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
                        NNN 1 & 2 Met Center 23, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION

                Appellees filed a status report in this abated appeal requesting that we continue the

abatement of this appeal until October 6, 2014, while the parties finalize a settlement agreement.

Appellant does not oppose this request. We abate the appeal until October 6, 2014. All appellate

deadlines will be tolled during the period of abatement. The parties shall submit either a motion to

reinstate, a motion to dismiss, or a joint status report concerning the status of settlement negotiations

no later than October 6, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: August 8, 2014




                                               2